This action was brought by Mack Pogue, Receiver of the Angola Bank Trust Company, against appellant to recover upon the double liability of the latter as the owner of 25 shares of stock in said trust company. Judgment was rendered for the plaintiff and appellant assigns as error the action of the trial court in overruling his demurrers to the first and second paragraphs of complaint; in sustaining appellee's demurrers to the second and third paragraphs of answer; and that the court erred in its first and second conclusions of law. The errors assigned present on this appeal the same questions as were presented to and decided by this Court in the case of Rowley v. Pogue (1931),203 Ind. 655, 178 N.E. 449, rehearing denied (1932), 181 N.E. 589, and Mack Pogue, Receiver of the Angola Bank Trust Company, appellee in the instant case, was the appellee in that case. It was there held that the Angola Bank Trust Company, which was carrying on a general banking business as authorized by Acts of 1921, p. 44, § 3950, Burns Ann. Ind. St. 1926, thereby "became a banking company, and as such was subject to the regulations of banking companies imposed by the Constitution," including the double liability of stockholders for the benefit of creditors, and that such "liability may be enforced in an action brought either by a creditor or by the receiver under § 4952, Burns Ann. Ind. St. 1926, Acts 1915, ch. 189."
The opinion of this Court in Rowley v. Pogue, supra, fully disposes of all questions presented on this appeal and the judgment of the trial court should be affirmed.
Judgment affirmed.
Fansler, J., concurs in result. *Page 710